Exhibit 4.2 AUTHORIZED PARTICIPANT AGREEMENT AUTHORIZED PARTICIPANT AGREEMENT (this “ Agreement ”) dated as of [] among (i) [], a [] organized under the laws of [] (the “ Authorized Participant ”), (ii) BlackRock Institutional Trust Company, N.A., a national banking association acting in its capacity as trustee (in such capacity, the “ Trustee ”) of the iShares® S&P GSCI™ Commodity-Indexed Trust (the “ Trust ”), a trust organized under Delaware law pursuant to the provisions of the Third Amended and Restated Trust Agreement, dated as of December 31, 2013 (as the same may be amended from time to time, the “ Trust Agreement ”), and (iii) iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company, in its capacity as sponsor of the Trust (in such capacity, the “ Sponsor ”). R E C I T A L S A. The Trust offers, on a continuous basis, equity securities representing an interest in its assets (“ iShares ”), pursuant to the prospectus describing the iShares, as most recently filed by the Trust with the Securities and Exchange Commission, as supplemented by the Trust’s periodic reports, current reports and other information filed with the Securities and Exchange Commission and incorporated by reference therein, and as otherwise amended from time to time (the “ Prospectus ”). B. As described in the Prospectus, the Trust may from time to time issue or redeem iShares pursuant to the terms of the Trust Agreement, in each case only in aggregate amounts called “ Baskets ,” or integral multiples thereof, and only in transactions with a party who, at the time of the transaction, shall have signed and in effect an Authorized Participant Agreement with respect to the Trust. C. [] has requested to become an “Authorized Participant” (as such term is defined in the Trust Agreement) with respect to the Trust, and the Sponsor and the Trustee have agreed to such request. NOW, THEREFORE, in consideration of the foregoing premises, and for other good and valuable consideration, the receipt of which is hereby acknowledged, the parties, hereto, intending to be legally bound, agree as follows: Section 1. Procedures . The Authorized Participant will purchase or redeem Baskets of iShares of the Trust in compliance with the Trust Agreement as supplemented by the Creation and Redemption Procedures attached to this Agreement as Schedule 1 (such procedures, as the same may be amended or modified from time to time in compliance with the provisions hereof and thereof, the “ Procedures ”). All creation orders and redemption orders (collectively, “ Orders ”) shall be placed and executed in accordance with the Trust Agreement as supplemented by the Procedures. Section 2. Incorporation of Standard Terms . The Standard Terms attached hereto as Schedule 2 (the “ Standard Terms ”) are hereby incorporated by reference into, and made a part of, this Agreement. Section 3. Conflicts Rules . In case of any inconsistency between the provisions of this Agreement and the Trust Agreement, the provisions of the Trust Agreement shall control. In case of inconsistency between the provisions incorporated by reference into this Agreement pursuant to Section 2 above and any other provision of this Agreement, the latter will control. Section 4. Authorized Representatives . Pursuant to Section 2.01 of the Standard Terms, attached hereto as Exhibit A is a certificate listing the Authorized Representatives of the Authorized Participant. 1 Section 5. Notices . Except as otherwise specifically provided in the Procedures, all notices required or permitted to be given pursuant hereto shall be given in writing and delivered by personal delivery or by postage prepaid registered or certified United States first class mail, return receipt requested, or by facsimile, electronic mail or a nationally recognized parcel delivery service or similar means of same day delivery (with a confirming copy by mail) addressed as follows: (i) If to the Trustee: BlackRock Institutional Trust Company, N.A. c/o State Street Bank and Trust Company One Lincoln Street Attn: Tim McGowan Boston, MA 02111 Electronic Mail: Telephone: (800) 474-2737 Facsimile: (617) 937-6033 If to the Sponsor: iShares Delaware Trust Sponsor LLC 400 Howard Street San Francisco, CA 94105 Attn: iShares Product Management Team Electronic Mail: Telephone: (415) 670-4671 Facsimile: (415) 618-5097 In each case, with a copy to: BlackRock Fund Advisors 400 Howard Street San Francisco, CA 94105 Attn: Legal Department Electronic Mail: Telephone: (415) 670-2860 Facsimile: (415) 618-5731 (ii)If to the Authorized Participant: [] Address: [] Attn: [] Electronic Mail: [] Telephone: [] Facsimile: [] or to such other address as any of the parties hereto shall have communicated in writing to the remaining parties in compliance with the provisions hereof. 2 Section 6. Effectiveness, Termination and Amendment . This Agreement shall become effective, upon execution and delivery by each of the parties hereto, as of the date first written above. This Agreement may be terminated at any time by any party upon sixty days prior written notice to the other parties and may be terminated earlier by the Trustee or the Sponsor at any time on the event of a breach by the Authorized Participant of any provision of this Agreement (including the Standard Terms incorporated by Section 2 hereof) or the Procedures. This Agreement supersedes any prior agreement between or among the parties concerning the matters governed hereby. This Agreement may be amended by the Trustee and the Sponsor from time to time without the consent of the Authorized Participant, or any person on whose behalf the Authorized Participant holds iShares, by the following procedure: the Trustee or the Sponsor will mail a copy of the amendment to the Authorized Participant in compliance with the notice provisions of this Agreement; if the Authorized Participant does not object in writing to the amendment within ten Business Days after receipt of the proposed amendment, the amendment will become part of this Agreement in accordance with its terms. Section 7. Governing Law . This Agreement shall be governed by and interpreted in accordance with the laws of the State of New York, without reference to the choice of law provisions thereof that would apply the laws of another jurisdiction. The parties irrevocably submit to the non-exclusive jurisdiction of any federal or state court sitting in New York City which has subject matter jurisdiction over any suit, action or proceeding arising out of, or relating to, this Agreement. Section 8. Assignment . No party to this Agreement shall assign any rights, or delegate the performance of any obligations, arising hereunder without the prior written consent of the other parties hereto; provided that (i) any party hereto which may be merged or converted, or with which it may be consolidated, or any entity resulting from any merger, consolidation or conversion to which a party hereunder shall be a party, shall be the successor of such party hereto, and (ii) each of the Trustee and the Sponsor may (A) assign this Agreement, in whole but not in part, to an affiliate that succeeds to such party’s duties under the Trust Agreement upon notice to the other parties or (B) may delegate any portion of its duties or functions hereunder, if any, for so long as it remains responsible therefor. Any purported assignment or delegation in violation of these provisions shall be null and void. Notwithstanding the foregoing, any successor Trustee appointed in compliance with the Trust Agreement shall automatically become a party hereto and shall assume all the obligations, and be entitled to all the rights and remedies of the Trustee hereunder. Section 9. Signatures and Counterparts . This Agreement may be executed in several counterparts, each of which shall be an original and all of which shall constitute but one and the same instrument. Facsimile, PDF or electronic image file signatures to this Agreement shall be acceptable and binding. 3 IN WITNESS WHEREOF, the parties hereto have executed this Authorized Participant Agreement as of the date set forth above. BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A. ,in its capacity as Trustee of the iShares® S&P GSCI™ Commodity-Indexed Trust By: By: Name: Name: Title: Title: iSHARES® DELAWARE TRUST SPONSOR LLC , in its capacity as Sponsor of the iShares® S&P GSCI™ Commodity-Indexed Trust By: By: Name: Name: Title: Title: [AUTHORIZED PARTICIPANT] By: Name: Title: Schedule 1 CREATION AND REDEMPTION PROCEDURES TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION S1-1 Section 1.01. Definitions S1-1 Section 1.02. Interpretation S1-3 Section 1.03. Conflicts S1-3 ARTICLE II CREATION PROCEDURES S1-4 Section 2.01. Creations of iShares S1-4 ARTICLE III REDEMPTION PROCEDURES S1-6 Section 3.01. Redemption of iShares S1-6 -i- iSHARES ® S&P GSCI ™ COMMODITY-INDEXED TRUST CREATION AND REDEMPTION PROCEDURES adopted by the Sponsor and the Trustee (each as defined below) as of [ ] ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01.
